MEMORANDUM OPINION
No. 04-04-00181-CV
GUERRERO-MCDONALD & ASSOCIATES, INC., and
RLI INSURANCE COMPANY, 
Appellants/Cross-Appellees
v.
Phillip GRAHAM d/b/a Graham Construction,
Appellee/Cross-Appellant
From the 216th Judicial District Court, Gillespie County, Texas
Trial Court No. 9702
Honorable Stephen B. Ables, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine M. Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	November 3, 2004
DISMISSED IN PART
	Cross-Appellant, Philip Graham d/b/a Graham Construction, has filed a motion to dismiss the
pending cross-appeal against cross-appellees, Guerrero-McDonald & Associates, Inc., and RLI
Insurance Company.  The motion contains a certificate of service to cross-appellees, who have not
opposed the motion.  Therefore, we grant the motion and dismiss the cross-appeal.  See Tex. R. App.
P. 42.1(a)(1).  The appeal by appellants, Guerrero-McDonald & Associates, Inc., and RLI Insurance
Company, against appellee, Philip Graham d/b/a Graham Construction, is retained on the docket of
this court.  See id.  As between cross-appellant and cross-appellees, costs of the cross-appeal are
assessed against the party who incurred them.
							PER CURIAM